958 So. 2d 1053 (2007)
Michael A. RIFE, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D07-1293.
District Court of Appeal of Florida, First District.
June 13, 2007.
Michael A. Rife, pro se, Petitioner.
Bill McCollum, Attorney General, and Trisha Meggs Pate, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
By petition for writ of mandamus, Michael A. Rife seeks an order compelling a *1054 ruling on a motion to correct illegal sentence he alleges he mailed to the circuit court in November 2006. The circuit court has indicated, however, that it has no record of the filing of the original copy of that motion. Accordingly, the petition for writ of mandamus is dismissed as moot. This disposition is without prejudice to petitioner's right to file a copy of the motion, bearing petitioner's original signature, with the circuit court. See Fla. R. Jud. Admin. 2.515(b). We encourage the circuit court to expedite its consideration and disposition of Rife's motion, once it is filed.
ALLEN, WEBSTER, and BENTON, JJ., concur.